DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In line 13 of paragraph 48, it appears that “wined” should be changed to “winded” or “wound.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is indefinite because it recites an inner diameter that can include 0 mm, which is not a possible diameter for a channel.  This may be changed to 0.01 microns as disclosed in the specification to overcome this rejection.  The specification should also be amended to reflect a change.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuma (5,667,713).
Kuma ‘713 teaches a moisture adsorbent structure comprising a honeycomb formed of adsorbent sheets (9,9a) and including channels surrounded by the adsorbent sheets and electrodes (10) coated on opposite ends of the sheets (see figures 17, 18, examples 6 and 7).  The sheets include a ceramic material and an adsorbent such as activated carbon or zeolite, which will inherently have some thermal or sound insulation property.
Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (2014/0174295 A1).
Tai et al. ‘295 teach a moisture adsorption device comprising channels having a diameter of 0.05-9.95mm and surrounded by an adsorbent layer (22) that is coated with an electrically and thermally conductive layer (24) over its entire length including its two ends (see figures 1, 2, 4, paragraphs 24, 32).  The adsorbent can be activated carbon or zeolite (paragraph 26), which will inherently have some thermal or sound insulation property.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuma ‘713.
Kuma ‘713 discloses all of the limitations of the claim except that the channel has a preferred inner diameter.  Absent a proper showing of criticality or unexpected results, the inner diameter of the channels is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art at the time of the invention in order to provide sufficient gas/solid contact with an acceptably low pressure drop.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Kuma ‘713 of Tai et al. ‘295 in view of Holmquist-Brown et al. (6,277,178).
Any one of Kuma ‘713 of Tai et al. ‘295 discloses all of the limitations of the claim except that adsorbent filter is used in a cartridge of gas filtration mask with a wearing part.  Holmquist-Brown et al. ‘178 disclose a gas mask including a face piece attached to a removable cartridge housing (16) that accommodates a sorbent filter element (20) (see figures, col. 3, lines 14-36).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of any one of Kuma ‘713 of Tai et al. ‘295 by using it in a gas mask cartridge in order to provide an arrangement that can remove target contaminants from an air stream and allow for easy regeneration when removed.
Allowable Subject Matter
Claims 9, 10, 12-19 and 21 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the adsorbent device of claim 9 including a first module with a plurality of tubular adsorbent materials and a second adsorbent material module connected to the first module and comprising a plurality of fiber adsorbent materials that are winded and stacked, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl